Name: Commission Regulation (EC) No 1736/94 of 14 July 1994 ending the charges against the reference bases opened from 1 January 1994 to 30 June 1994, in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3831/90 in respect of certain industrial products originating in China
 Type: Regulation
 Subject Matter: trade policy;  Asia and Oceania;  tariff policy;  electronics and electrical engineering;  industrial structures and policy;  oil industry
 Date Published: nan

 No L 182/716. 7. 94 Official Journal of the European Communities COMMISSION REGULATION (EC) No 1736/94 of 14 July 1994 ending the charges against the reference bases opened from 1 January 1994 to 30 June 1994, in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3831/90 in respect of certain industrial products originating in China tion with the Member States ; whereas for this purpose the reference base to be considered is equal, as a general rule, to 6,615 % of the total importations into the Community, originating from third countries in 1988 ; Whereas, in the case of the products of the CN codes indicated in the table and originating in China, the reference base is fixed at the level indicated in that table : (in ecus) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 (') applying generalized tariff prefe ­ rences for 1991 in respect of certain industrial products originating in developing countries, extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 9 thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 3831 /90, customs duties on certain products originating in each of the countries or territories listed in Annex III are totally suspended from 1 January 1994 to 30 June 1994, and the products as such are, as a general rule, subject to statistical surveillance every three months on the reference base referred to in Article 8 ; Whereas, as provided for in Article 8, where the increase of preferential imports of these products, originating in one or more beneficiary countries, threatens to cause economic difficulties in a region of the Community, the levying of customs duties may be reintroduced, once the Commission has had an appropriate exchange of informa ­ CN code Reference base 2907 15 00 694 000 8544 9 972 500 Whereas that reference base was reached on 31 March 1994 by charges of imports into the Community of the products in question originating in China ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; whereas, therefore, customs duties must be reintroduced for the products in question, HAS ADOPTED THIS REGULATION : Article 1 The quantities charged against the reference bases opened from 1 January 1994 to 30 June 1994 by Regulation (EEC) No 3831 /90 relating to the products originating in China and indicated in the table, shall cease to be allowed from 19 July 1994 : CN code Description 2907 15 00   Naphthols and their salts 8544 Insulated (including enamelled or anodized) wire, cable (including coaxial cable) and other insulated electric conductors, whether or not fitted with connectors ; optical fibre cables, made up of individually sheathed fibres, whether or not assembled with electric conductors or fitted with connectors :  Winding wire : 8544 11   Of copper : 8544 11 10    Lacquered or enamelled 8544 1 1 90 Other (') OJ No L 370, 31 . 12. 1990, p . 1 . (2) OJ No L 338, 31 . 12. 1993, p. 22. No L 182/8 Official Journal of the European Communities 16. 7. 94 CN code Description 854419 Other : 8544 19 10 Lacquered or enamelled 854419 90 Other 8544 20 00 - Coaxal cable and other coaxial electric conductors 8544 30  Ignition wiring sets and other wiring sets of a kind used in vehicles, aircraft or ships : 8544 30 10   For use in civil aircraft 8544 30 90 Other  Other electric conductors, for a voltage not exceeding 80 V : 8544 41   Fitted with connectors : 8544 41 10    Of a kind used for telecommunications 8544 41 90 Other 8544 49 Other : 8544 49 20    Of a kind used for telecommunications 8544 49 80 Other  Other electric conductors, for a voltage exceeding 80 V but not exceeding 1 000 V : 8544 51 00   Fitted with connectors 8544 59 Other : 8544 59 10 Wire and cables, with individual conductor wires of a diameter exceeding 0,51 mm Other : 8544 59 20     For a voltage of 1 000 V 8544 59 80  For a voltage exceeding 80 V but less than 1 000 V 8544 60  Other electric conductors, for a voltage exceeding 1 000 V : 8544 60 10   With copper conductors 8544 60 90   With other conductors 8544 70 00  Optical fibre cables Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1994. For the Commission Christiane SCRIVENER Member of the Commission